IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 13564

                           In the Matter of GARY W. LONG, II,
                                       Petitioner.


                             ORDER OF REINSTATEMENT


       On January 27, 1998, petitioner, Gary W. Long, II, surrendered his license to
practice law in Kansas. Under Supreme Court Rule 217 (2014 Kan. Ct. R. Annot. 403),
on March 6, 1998, this court disbarred petitioner from the practice of law in Kansas. See
In re Long, 264 Kan. 2, 957 P.2d 1105 (1998).


       Following a hearing, a hearing panel of the Kansas Board for Discipline of
Attorneys recommended to the court that petitioner's license to practice law be reinstated,
conditioned on petitioner first taking and passing the Kansas bar examination. After
careful consideration, the court accepted the recommendation of the hearing panel.
Petitioner took and passed the July 2015 Kansas bar examination.


        IT IS THEREFORE ORDERED that petitioner be reinstated to the practice of law in
Kansas conditioned upon his compliance with the annual continuing legal education
requirements and upon his payment of all fees required by the Clerk of the Appellate
Courts and the Kansas Continuing Legal Education Commission. Upon proof provided
to the Clerk of the Appellate Courts that petitioner has complied with the annual
continuing legal education requirements and has paid the fees required by the Clerk of the
Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is
directed to enter petitioner's name upon the roster of attorneys engaged in the practice of
law in Kansas.




                                             1
      IT IS FURTHER ORDERED that this order be published in the official Kansas
Reports.


      Dated this 24th day of September, 2015.




                                          2